EXHIBIT 10.3

 

LOAN AGREEMENT

 

This Loan Agreement is made on and as of the 14th day of August, 2013 (the
"Closing Date"), by and between West Texas Resources, Inc., a Nevada
corporation, with an office at 5729 Lebanon Road, Suite 144, Frisco, Texas 75034
(the "Borrower") and Gary Bryant, an individual residing at 980 Noble Champions
Way, Bartonville, Texas 76226 ("Lender").

 

WHEREAS Borrower wishes to obtain from Lender a cash advance facility in the
amount of $417,762.00 and Lender is agreeable to entering into such facility all
on the terms and conditions herein set forth.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Available Commitment

 

Subject to the terms and conditions set forth in this agreement (the
"Facility"), Lender agrees to make available to the Borrower funds in the
principal amount of $417,762.00 (the "Available Commitment"), such Available
Commitment to be drawn from in accordance with the terms hereof.

 

2.Interest on Amounts Drawn from the Available Commitment

 

Any amounts drawn from the Available Commitment shall bear interest on the
unpaid principal amount thereof from the date made until paid in full at a rate
of Eight Per Cent ( 8.0%) per annum, payable in cash in accordance with the
terms of an amortization schedule attached hereto as Exhibit “A” and the
conditions set out in that certain form of Promissory Note attached hereto as
Exhibit "B" (the "Note").

 

3.Term

 

The parties hereto agree that the term and repayment schedule for this Facility
shall be as set forth on the amortization schedule attached as Exhibit “A”.

 

4.Draw Down

 

The Borrower shall draw down one hundred percent (100%) of the Available
Commitment on the Closing Date of the purchase of oil and gas property related
to that certain Purchase and Sale Agreement between West Texas Resources, LLC
and Wells Fargo Energy Capital, Inc. date July 3, 2013 (the “Drawdown Notice”).

 

5.Condition Precedent

 

The obligation of the Lender to provide any Draw Down referred to in a Drawdown
Notice is subject to the condition precedent that the representations made by
Borrower herein, remain in full force and effect.

 

1

 

 

6.Collateral

 

Borrower's obligation to repay any amounts drawn from the Available Commitment
and the accrued interest thereon shall be secured by a security interest
obtained through the Security Agreements covering the assets of the Borrower
which constitute the Collateral for the Note.

 

7.Borrower’s Representations

 

Borrower represents to Lender that:

 

(a) It is a corporation duly organized, validly existing and in good standing
under the laws of the state of Nevada, and is duly qualified to do business all
jurisdictions in which the nature of its business requires it to be so
qualified.

 

(b) It has all authority necessary to enter into this Loan Agreement and to
perform all its obligations hereunder.

 

(c) At the Closing Date, its execution, delivery and performance of this Loan
Agreement and the transactions contemplated hereby will not: (i) violate or
conflict with any provision of its documents of formation or governance; (ii)
result in the breach of any term or condition of, or constitute a default or
cause the acceleration of any obligation under any agreement or instrument to
which it is a party or by which it is bound; or (iii) violate or conflict with
any applicable judgment, decree, order, permit, law, rule, or regulation.

 

(d) This Loan Agreement has been duly executed and delivered on its behalf, and
at the Closing Date all documents and instruments required hereunder will have
been duly executed and delivered. This Agreement, and all such documents and
instruments shall constitute legal, valid and binding obligations enforceable in
accordance with their respective terms.

 

(e) Borrower has not incurred any obligation or liability, contingent or
otherwise, for brokers or finders' fees in connection with this Loan Agreement.

 

8.Assignment

 

Neither party may assign its rights under this Agreement.

 

9.Governing Law

 

This Agreement shall be governed by the laws of the State of Texas.

 

2

 

 

 

10.Waiver

 

No waiver of any right or remedy shall be effective unless made in writing.

 

11.Facility or Other Fee(s)

 

Other than as set forth herein, there shall be no other fees due from Borrower
in connection with the creation or operation of this Facility.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

GARY BRYANT   WEST TEXAS RESOURCES, INC.                       /s/ Gary Bryant  
By:   /s/ Stephen E. Jones         Stephen E. Jones, President            

 

 

 

 

 

 

3

 

 

 



 

 

 

EXHIBIT “A”

 

AMORTIZATION SCHEDULE

 

 

 

 

 

 



 

4

 

 

EXHIBIT "B"

 

PROMISSORY NOTE

 

$417,762.00 Bartonville, Texas August 14th, 2013

 

FOR VALUE RECEIVED and WITHOUT GRACE, in the installments hereinafter provided,
the undersigned ("Maker") promises to pay to the order of GARY BRYANT ("Payee")
the sum of Four Hundred Seventeen Thousand Seven Hundred Sixty Two AND NO/100
($417,762.00).

 

Reference is here made to that certain Loan Agreement of even date between Maker
and Payee (as amended from time to time, the “Loan Agreement”). Capitalized
terms used but not defined herein shall have the same meanings as in the Loan
Agreement.

 

Except as provided in the immediately following sentence, interest shall accrue
under this Note at the rate of Eight Per Cent (8.0%) per annum. Should default
occur in the payment of this Note and Payee demand immediate payment of this
Note, the outstanding principal balance hereof shall bear interest at a rate
equal to twelve percent (12.0 %) per annum, calculated on the basis of a year
consisting of sixty-five (365) or three hundred sixty-six (366) days, as the
case may be, until paid in full.

 

It is the intention of Maker and Payee to comply strictly with all applicable
usury laws as in effect from time to time; and there is no intention to contract
for, nor shall there ever be collected, charged or received on this Note,
interest in excess of that which would accrue and be payable on the basis of the
Highest Lawful Rate. For purposes of Chapter 303 of the Texas Finance Code, as
amended, Maker agrees that the maximum rate to be charged shall be the "weekly
rate ceiling" as defined in said Chapter 303; provided that Payee may also rely
on alternative maximum rates of interest under other applicable laws, if
greater.

 

All payments of principal and interest are payable in lawful money of the United
States of America to Payee at its offices in Dallas, Dallas County, Texas as set
forth in the Loan Agreement.

 

Each payment of principal hereunder by Maker shall be recorded by Payee on its
books and, prior to any transfer of this Note, may be endorsed by Payee on a
schedule attached hereto or any continuation thereof or on any separate record
maintained by Payee. Failure to make any such notation or to attach a schedule
shall not affect any of Payee’s or Maker’s rights or obligations in respect of
the Loans evidenced by this Note or affect the validity of such transfer by
Payee of this Note.

 

If under any circumstances the aggregate amounts paid on this Note include
amounts which by Law are deemed interest and which would exceed the maximum
non-usurious amount of interest which could lawfully have been collected on this
Note, Maker stipulates that such payment and collection will have been and will
be deemed to have been the result of mathematical error on the part of both
Maker and Payee or the holder of this Note, and the party receiving such excess
payments shall promptly refund the amount of such excess (to the extent only of
such interest payments above the maximum non-usurious amount which could
lawfully have been collected and retained) upon discovery of such error by the
party receiving such payment or notice thereof from the party making such
payment.

 

5

 

 

The principal indebtedness evidenced by this Note shall be payable in accordance
with that certain amortization schedule which is attached to the Loan Agreement
as Exhibit “A”.

 

If default is made in the payment of this Note and it is placed in the hands of
an attorney for collection, or collected through probate or bankruptcy
proceedings, or if suit is brought on the same, Maker agrees to pay reasonable
attorneys' fees and other costs of collection.

 

Maker and any and all endorsers, guarantors and sureties severally waive notice
(including, without limitation, notice of intention to accelerate maturity
and/or notice of acceleration of maturity), demand, presentment for payment,
protest and the filing of suit hereon for the purpose of fixing liability and
consent that the time of payment hereof may be extended and re-extended from
time to time without notice to them or any of them. Maker acknowledges and
understands that under the Laws of the State of Texas, unless waived, Maker has
the right to notice of intent to accelerate the indebtedness evidenced by this
Note, the right to notice of the actual acceleration of the indebtedness
evidenced by this Note, and the right to presentment of this Note by demand for
payment. Maker acknowledges that it understands that it can waive these rights
and by Maker's execution of this Note it agrees to waive its right to notice of
intent to accelerate, its right to notice of acceleration, and its right to
presentment or other demand for payment.

 

Events of Default. The following shall each constitute an “Event of Default”
under this Note: (i) the failure to make any payment required hereunder within
five business days of Maker’s receipt of written notice of non-payment, or
(ii) any of the following events of bankruptcy or insolvency: (A) the Maker
shall file a voluntary bankruptcy or reorganization petition under the
provisions of the Federal Bankruptcy Act, any other bankruptcy or insolvency law
or any other similar statute applicable to the Maker (“Bankruptcy Laws”), (B)
the Maker shall consent to the filing of any bankruptcy or reorganization
petition against it under any Bankruptcy Law, (C) the Maker shall make an
assignment for the benefit of his creditors, (D) the Maker shall admit in
writing its inability to pay its debts generally as they become due, (E) the
Maker shall consent to the appointment of a receiver, trustee, or by the order
of a court of competent jurisdiction, a receiver, liquidator or trustee of the
Maker or of any substantial part of its property shall not have been discharged
within a period of sixty (60) days, (F) by decree of such a court, the Maker
shall be adjudicated bankrupt or insolvent or any substantial part of the
property of the Maker shall have been sequestered and such degree shall have
continued undischarged and unstayed for a period of sixty (60) days after the
entry thereof, or (G) an involuntary bankruptcy reorganization petition pursuant
to any Bankruptcy Law shall be filed against the Maker (and, in the case of any
such petition filed pursuant to any provision of a statute which requires the
approval of such petition by a court, shall be approved by such a court) and
shall not be dismissed within sixty (60) days after such filing.

 

6

 

 

Acceleration Upon Event of Default or Change in Control. Upon the occurrence of
an Event of Default specified in Section 5 above, the entire Principal Amount
and all Interest shall, at the option of Payee evidenced by a written notice to
Maker, become immediately due and payable, without further presentment, notice
or demand for payment.

 

 

Maker may at any time pay the full amount or any part of this Note without the
payment of any premium or fee.

 

THIS NOTE SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF
TEXAS.

 

This Note is secured by Security Documents that encumber Maker’s interest in
certain Collateral described in the Loan Agreement.

 

 

  WEST TEXAS RESOURCES, INC.             By: /s/ Stephen E. Jones       Stephen
E. Jones       President          

 

 

 

 

7

 

 

